Citation Nr: 1037585	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary to 
tuberculosis. 

3.  Entitlement to a compensable evaluation for allergic 
rhinitis. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 6, 2004, to August 5, 
2004, and from March 30, 2005, to May 6, 2005.  The Veteran also 
served in the Iowa Air National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 RO decision, which denied claims 
for service connection for tuberculosis and peripheral neuropathy 
of the lower extremities, and granted a claim for service 
connection for allergic rhinitis, assigning a noncompensable 
evaluation, effective August 6, 2004; and a September 2008 RO 
decision, which denied a claim for service connection for 
peripheral neuropathy of the upper extremities.

The Board notes that a statement of the case (SOC) was issued in 
July 2008 with respect to the issues of entitlement to increased 
evaluations for the Veteran's service-connected right knee 
disabilities, entitlement to service connection for 
microhematuria, and entitlement to an increased evaluation for a 
service-connected low back disability.  The Veteran indicated in 
a September 2008 statement that he wished to withdraw these 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues, and they are dismissed.

The Board also notes that certain additional medical evidence was 
associated with the claims file after the most recent SOC and 
supplemental statement of the case (SSOC) were issued.  However, 
as this evidence is not relevant to the adjudication of these 
claims, the Board will proceed to adjudicate the claims on the 
merits with no prejudice to the Veteran. 


FINDINGS OF FACT

1.  The medical evidence of record documents a positive 
tuberculin PPD (purified protein derivative) test; however, the 
medical evidence of record does not show a confirmed diagnosis of 
active tuberculosis during service, within three years following 
discharge, or at any time since service.
2.  There is clear and unmistakable evidence demonstrating that 
the Veteran had peripheral neuropathy of the upper and lower 
extremities prior to his entry into his second period of active 
military service; however, the evidence does not clearly and 
unmistakably show that the Veteran's pre-existing disability was 
not aggravated by military service.

3.  The evidence does not show that the Veteran's allergic 
rhinitis has been manifested by greater than 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction of the nasal passage on one side, or polyps.


CONCLUSIONS OF LAW

1.  Service connection for tuberculosis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.371, 3.374 (2009).

2.  Service connection for peripheral neuropathy of the upper and 
the lower extremities is warranted.  See 38 U.S.C.A. §§ 1110, 
1111, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); VAOPGCPREC 3-03 (July 16, 2003); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The criteria for a compensable disability rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 
6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
peripheral neuropathy of the upper and lower extremities, the 
benefit sought on appeal has been granted in full, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for 
tuberculosis and claim for an increased rating for allergic 
rhinitis, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

VCAA letters dated in January 2005 and July 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
These letters informed him that additional information or 
evidence was needed to support his claims, and asked him to send 
the information or evidence to VA.  See Pelegrini II, at 120-121.  
Additionally, a March 2006 letter described how appropriate 
disability ratings and effective dates were assigned.  

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  All records identified by the 
Veteran as relating to these claims have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his claim for tuberculosis in 
August 2005.  The examiner reviewed the claims file, noted the 
Veteran's medical history, and thoroughly examined the Veteran.  
The Board finds this examination report and opinion to be 
thorough and complete.  Therefore, the Board finds this 
examination report and opinion are sufficient upon which to base 
a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (finding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with VA examinations in August 2005 
and in March 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected allergic rhinitis since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiners thoroughly 
examined the Veteran and considered his assertions.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examinations in this case are adequate upon which to 
base a decision with regard to this claim.  The Board 
acknowledges the Veteran's assertion in the December 2005 NOD 
that the August 2005 pulmonary report was not read correctly, 
and, therefore, the reported results are inaccurate.  However, 
for the purposes of evaluating this disability, the Board finds 
that the most recent March 2007 VA examination fully addressed 
the relevant criteria used to rate this service-connected 
disability.  The Board finds no indication that a previous 
pulmonary report was not read correctly or that such a report 
affects his current rating, in light of the relevant diagnostic 
criteria.    

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

The term "Veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air service . . . ." 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2009).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty; and any period of inactive duty from training (INACDUTRA) 
during which the individual concerned was disabled or died (i) 
from an injury incurred or aggravated in line of duty; or (ii) 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) 
(2009). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. 
App. 261 (2003); Wagner v. Principi, No. 02-7347 (Fed. Cir. June 
1, 2004).

However, where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides that 
"[a] preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  For Veterans who 
served during a period of war or after December 31, 1946, clear 
and unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an increase 
in severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  38 C.F.R. § 3.306(b) (2009).  Temporary or 
intermittent flare-ups of symptoms of a preexisting condition, 
alone, do not constitute sufficient evidence for a non-combat 
Veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation under 
section 1153 unless the underlying condition worsened.  Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1) (2009).

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2009).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for tuberculosis.

The Veteran is seeking entitlement to service connection for 
tuberculosis.  Specifically, the Veteran asserted in his 
September 2004 claim that he developed latent tuberculosis as a 
result of bringing troops with bilateral lung infections on the 
ventilator in the airplane.  The Veteran contends that he must 
have been exposed to a potential tuberculosis patient while 
providing medical care.  He asserts that he may also have been 
exposed to local Iraqi patients with tuberculosis.

The Board notes that service connection will be presumed for 
certain chronic diseases, including active tuberculosis, if 
manifest to a compensable degree within three years after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Evidence of activity on comparative study of x-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by § 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a) (2009).  A 
diagnosis of pulmonary tuberculosis will be acceptable only when 
provided in: (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) private 
physician records on the basis of that physician's examination, 
observation or treatment of the Veteran and where the diagnosis 
is confirmed by acceptable clinical, x- ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 3.374 
(2009).

A review of the Veteran's service treatment records and Air 
National Guard records shows that the Veteran was noted on a 
December 2002 Report of Medical History as, at some point, having 
a positive tuberculosis test.  In a September 2004 Air National 
Guard record, the Veteran reported a positive PPD conversion 
recently.  It was noted, as of September 30, 2004, that the 
Veteran had completed 7+ day ground trial of Isoniazid (INH) 
therapy.  In an undated service treatment record or Air National 
Guard record, the Veteran was noted as having a positive 
tuberculosis test with no evidence of disease.  No service or 
post-service treatment records show evidence of active 
tuberculosis.

The Board notes that the claims file contains a VA infectious 
disease consultation record from September 2004.  This examiner 
noted that the Veteran received a BCG vaccination as a child.  
Recently, he had been deployed to Iraq, where he worked 
transporting critically ill patients.  This involved in-flight 
care.  He reported that the medical histories on many patients 
were scanty, and there were definitely patients with pulmonary 
infiltrates and on the ventilator with no specific diagnosis.  
The Veteran reported that he had a prior PPD with about 4 to 5 mm 
of induration.  Upon his return, he had PPD, which showed 17 mm 
of induration.  A chest x-ray was taken in September 2004, which 
was negative.  Baseline liver transaminases were noted as 
completely normal.  The examiner diagnosed the Veteran with 
latent tuberculosis.  She noted that the Veteran had a prior PPD 
of about 4 to 5 mm of induration, which likely reflected the BCG 
vaccination.  She went on to note that the Veteran's current 
truly positive PPD cannot be attributed to BCG vaccination.  She 
stated that the Veteran did recently return from a 2-month 
appointment in Iraq, and this certainly could have been the 
source of infection, given his work there.  The examiner stated 
that obviously an exposure to tuberculosis could have occurred 
elsewhere, but the Veteran is not aware of any known active 
tuberculosis patients at the facility at which he works.  His 
chest x-ray was noted as negative.  This examiner recommended 9 
months of INH treatment. 

The Board notes that, in a separate September 2004 VA treatment 
record, this same examiner noted that the Veteran had no symptoms 
of active disease.

In August 2005, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted that the Veteran had 
a history of the Bacillus Calmette-Guerin (BCG) vaccination as a 
child.  The examiner noted that he has a history of mild 
tuberculin skin test reaction of 4 to 5 millimeters (mm) in 1995 
and then a more significant reaction after return from Iraqi War 
of 17 mm.  Chest x-ray was unremarkable.  The Veteran elected to 
take INH treatment.  Upon thorough examination of the Veteran and 
review of the claims file, the examiner diagnosed the Veteran 
with tuberculin skin test reactor with no evidence of active 
tuberculosis. 

On review of the evidence of record, the Board finds the record 
does not show a diagnosis of active tuberculosis during service, 
within three years following discharge, or at any time since 
service.  Without a diagnosed disability, service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

To the extent that the Veteran had a positive PPD test in 
September 2004, within 2 months of his discharge from active 
duty, the Board observes that a positive PPD test is merely a 
laboratory finding, and does not show that the Veteran has ever 
experienced an active disease process.  Moreover, the Veteran was 
not diagnosed with an active disease process at the August 2005 
VA examination or at the September 2004 VA infectious disease 
consultation.  The Board is cognizant that some of the language 
used by the September 2004 VA examiner, when read out of context, 
could be potentially construed to suggest that the Veteran does 
or did at one point have an active disease.  In particular, the 
Board notes the use of the term "latent tuberculosis and the 
reference to there being a source of "the infection."  However, 
a full reading of the VA examiner's findings makes it clear that 
the VA examiner did not intend to suggest that active 
tuberculosis had ever been present, but instead, was merely 
intending to convey that the Veteran had been exposed to the 
disease in the recent past, which led to the recent PPD results.  
Such a laboratory finding, alone, is not considered a disability 
for which service connection may be established.  See 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (indicating that diagnoses such 
as hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities).

Therefore, as the Veteran has never been diagnosed with active 
tuberculosis, service connection cannot be granted on a direct or 
a presumptive basis.  Additionally, service connection cannot be 
granted based on aggravation either. 

The Board acknowledges the Veteran's contentions that he has 
tuberculosis as a result of his active duty service.  The Board 
has considered these assertions and notes that, as a physician, 
the Veteran is competent to provide probative medical evidence on 
a matter such as the diagnosis or etiology of a claimed medical 
condition.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, 
the Board finds the greater weight of medical evidence of record 
does not show that the Veteran has ever demonstrated any symptoms 
associated with active tuberculosis, nor have any test results 
revealed evidence of active tuberculosis.  Furthermore, despite 
his claim for tuberculosis, the Veteran does actually appear to 
be asserting that he has experienced any symptoms associated with 
active tuberculosis.  Rather, he argues that he has "latent" 
tuberculosis due to past exposure or a positive tuberculosis skin 
test, and that such should be a basis for an award of service 
connection.  As discussed in detail above, however, a positive 
PPD test is merely a laboratory finding, and not a disability for 
which service connection can be awarded.  

Under these circumstances, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for tuberculosis and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. § 3.102 (2009).

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary to 
tuberculosis. 

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
Specifically, the Veteran indicated in his January 2005 and 
December 2005 claims  that he developed neuropathy from taking a 
tuberculosis medication, INH. 

A review of the medical evidence of record reveals that the 
Veteran was prescribed 9 months of INH therapy in September 2004.  
In a January 2005 VA treatment record, the Veteran reported a 
burning sensation in his feet.  The treating physician noted that 
the symptom is likely secondary to early peripheral neuropathy 
from INH.  

In a March 31, 2005, service treatment record, the Veteran was 
noted as undergoing INH therapy.  It was further noted that the 
Veteran had some peripheral neuropathy from INH.  

In an August 2005 VA treatment record, the Veteran was diagnosed 
with small fiber polyneuropathy with negative electrodiagnostic 
study.

The Veteran underwent a VA examination in August 2005.  Upon 
review of the claims file and examination of the Veteran, the 
examiner diagnosed the Veteran with peripheral neuropathy of the 
upper and lower extremities.  The examiner noted that peripheral 
neuropathies are a known complication of INH therapy.  However, 
these usually produce axonal loss and other significant findings.  
The examiner noted that no such findings were demonstrated on the 
nerve condition EMG study.  The EMG report suggested small fiber 
neuropathy.  A literature search was performed, but no studies 
were found that have linked small fiber neuropathy with INH use. 

The claims file also contains a May 2010 opinion from a VA staff 
neurologist.  This neurologist indicated that the claims file was 
reviewed.  He specifically took note of the Veteran's Air 
National Guard and service treatment records.  He also reviewed 
relevant literature on peripheral neuropathy and peripheral nerve 
diseases.  Upon thorough examination of the Veteran's relevant 
medical records, as well as consideration of relevant medical 
literature, this physician determined that the Veteran's current 
peripheral neuropathy affecting his distal upper and lower 
extremities is more likely than not a result of INH therapy.  The 
fact that an EMG/NCV study of 2005 was interpreted as consistent 
with a small fiber neuropathy is not inconsistent with this.  
Small nerve fibers include poorly or unmyelinated sensory fibers 
which convey pain and temperature sensation.  The physician 
stated that, per the references he previously cited in his 
opinion, these fibers are involved in INH-associated 
polyneuropathy.  The physician concluded by stating that he 
believes it more likely than not that the continued use of INH 
while on active duty from March 30, 2005, to May 6, 2005, 
aggravated the Veteran's polyneuropathy. 

As noted above, service connection has not been granted for 
active tuberculosis.  As such, service connection cannot be 
granted for peripheral neuropathy of either the upper or the 
lower extremities as secondary to tuberculosis.

Furthermore, the Board notes that the Veteran's first period of 
active duty in 2004 was for less than 90 days.  Thus, the 
presumptive provisions relating to chronic diseases under 
38 C.F.R. §§  3.307(a) and 3.309(a) (2009) do not apply.

With regard to the possibility of establishing service connection 
for peripheral neuropathy of the upper and lower extremities on a 
direct basis, the Board acknowledges that the Veteran was noted 
in a March 31, 2005, service treatment record (one day after 
entering his second period of active duty service) as having some 
peripheral neuropathy from INH.  However, the Board also notes 
that the Veteran began complaining of such symptoms between his 
first and second period of active duty service, in January 2005, 
and that peripheral neuropathy was diagnosed at that time.  Thus, 
the Board finds that there is clear and unmistakable evidence 
that the Veteran had peripheral neuropathy that preexisted his 
second period of active duty service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated during 
service. 

In light of the aforementioned May 2010 medical opinion which 
specifically states that it is more likely than not that the 
continued use of INH while on active duty from March 30, 2005, to 
May 6, 2005, aggravated the Veteran's polyneuropathy, and in 
consideration of the Veteran's assertions as a physician that he 
has peripheral neuropathy as a result of INH therapy, to include 
INH therapy he received on active duty, it cannot reasonably be 
said that, when viewed in its totality, there is clear and 
unmistakable evidence that the Veteran's peripheral neuropathy of 
the upper and lower extremities was not aggravated by his second 
period of active duty service.  See VAOPGCPREC 3-2003. 

Therefore, the Board must find that the Veteran's current 
peripheral neuropathy of the upper and lower extremities is the 
result of aggravation of a preexisting disability during his 
second period of active military service, such aggravation being 
the continued INH therapy while on active duty.  Thus, 
entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities is warranted.

3.  Entitlement to a compensable evaluation for allergic 
rhinitis. 

A noncompensable evaluation is currently assigned to the 
Veteran's allergic rhinitis under Diagnostic Code 6522.  The 
Veteran is seeking a higher evaluation.  

Under Diagnostic Code 6522, a 10 percent rating applies where the 
evidence demonstrates allergic or vasomotor rhinitis, without 
polyps, but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 30 
percent rating applies where the evidence demonstrates polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

The Board notes that the Veteran underwent a VA examination in 
August 2005, at which time he complained of frequent congestion.  
The Veteran complained of increased congestion in the spring and 
summer months.  The Veteran was diagnosed with allergic rhinitis.  
This examination report, however, does not contain detail 
regarding whether the Veteran's allergic rhinitis is manifested 
by polyps, nor does it note the percentage of obstruction of the 
nasal passages caused by allergic rhinitis.

In March 2007, the Veteran underwent another VA general medical 
examination.  At this examination, it was noted that the Veteran 
had normal nasal vestibule, normal turbinates, and a normal 
septum.  It was also specifically noted that examination of the 
Veteran's nose revealed no obstruction and no polyps.   
The Board has reviewed the Veteran's VA treatment records.  These 
records do not reflect that the Veteran has demonstrated greater 
than 50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or that the Veteran has polyps.

In order for the Veteran's disability to warrant an increased 
rating, it must meet the criteria of at least a 10 percent 
rating.  There is no indication in the August 2005 VA examination 
report, or in any other medical evidence of record, that the 
Veteran has demonstrated greater than 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on one 
side.  Moreover, it was specifically noted at the March 2007 VA 
examination that the Veteran had no polyps and no obstruction of 
the nose.  As such, a higher rating is not warranted under 
Diagnostic Code 6522.  

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the nose and throat but finds Diagnostic Code 6522 is 
the most appropriate diagnostic code to apply in this case.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2009).  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
allergic rhinitis is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disorder with the 
established criteria shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
There is no evidence in the medical records of an exceptional or 
unusual clinical picture.  The Board, therefore, has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board 
concludes that the preponderance of the evidence is against the 
claim for an increased rating, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Assignment of staged ratings has been considered and 
is not for application.  Fenderson, supra.







ORDER

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to 
tuberculosis is granted. 

Entitlement to a compensable evaluation for allergic rhinitis is 
denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


